360 S.W.3d 927 (2012)
STATE of Missouri, Respondent,
v.
Jesse A. MORALES, Appellant.
No. WD 73628.
Missouri Court of Appeals, Western District.
March 13, 2012.
Craig Allan Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Division Three: KAREN KING MITCHELL, P.J., JAMES M. SMART, JR., and GARY D. WITT, JJ.


*928 ORDER
PER CURIAM:
Jesse Morales was convicted after a jury trial of two counts of forcible sodomy, one count of sexual abuse, and one count of sexual contact with an inmate. On appeal, Morales claims the trial court erred in sentencing him to consecutive terms of imprisonment on the two sodomy convictions. We affirm. Rule 30.25(b).